Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Response to Election/Restriction filed on April 20, 2022 is acknowledged.
3.	Claims 4, 8, 12-29, 32-35, 40-51 and 53-56 have been cancelled.
4.	New claims 57-62 have been added.
5.	Claims 1-3, 5, 9-11, 30-31, 36-39, 52, 57-62 are pending in this application.

Restriction
6.	Applicant’s election without traverse of Group 3 (claims 52 and new claims 57-62), and the election of SEQ ID NO: 18 as the species of glycoprotein, and Man5GlcNAc2 as the species of glycosylation in the reply filed on April 20, 2022 is acknowledged. Restriction is deemed to be proper and made FINAL in this office action. Claims 1-3, 5, 9-11, 30-31 and 36-39 are withdrawn from consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected inventions, there being no allowable generic claims. Claims 60-62 are withdrawn from further consideration as being drawn to nonelected species.  Claims 52 and 57-59 are examined on the merits in this office action.

Objections
7.	The abstract is objected to for the following minor informality: 
	Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words.  It is important that the abstract not exceed 150 words in length since the space provided for the abstract on the computer tape used by the printer is limited.  The form and legal phraseology often used in patent claims, such as "means" and "said," should be avoided.  The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.

The language should be clear and concise and should not repeat information given in the title.  It should avoid using phrases which can be implied, such as, "The disclosure concerns," "The disclosure defined by this invention," "The disclosure describes," etc.

In the instant case, the abstract recites, “The invention relates to methods and compositions...” at line 1 of the abstract. Applicant should correct these informalities. See MPEP 608.01(b). For example, the abstract may be amended to recite, “Methods and compositions…are described.”
Please note, the specification has not been checked to the extent necessary to determine the presence of all possible error.  Applicant's cooperation is required in correcting any errors of which applicant may become aware in the specification.  MPEP § 608.01.


Rejection
35 U.S.C. 103
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
11.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
12.	Claim(s) 52 and 57-58 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nadai et al (Transgenic Res, 2009, 18: 173-183, filed with IDS) as evidenced by NCBI Gen Bank ACD12527 (GenBank ACD12527.1, 2009, pp. 1-2, cited in the previous office action) in view of Berger et al (WO 2008/151845, filed with IDS).
13.	Nadai et al teach high level expression of active human alpha1-trypsin in transgenic tobacco chloroplasts (see Title). Nadai et al teach producing A1AT in genetically engineered tobacco plastids…The use of heterologous promoter and terminator sequences derived from the corn and soybean plastid genos leads to simpler and predictable recombinant genome patterns, avoiding unwanted recombination products between introduced and resident tobacco sequences (see Abstract, p. 173, left column). Nadai et al teach that the sequences of the tobacco plastid recombination regions (rbcL-accD region), the sequences of the expression cassettes, as well as their annotation with the following accession numbers for vector pAPR23…The backbone of these vectors is identical and essentially derived from the high-copy ampicillin-resistant pUC19 plasmid (see p. 174, right column, “Materials and methods”, Plastid transformation vectors, and Fig. 1). As evidenced by NCBI GenBank ACD12527, the plastid transformation vector pAPR23 has the same sequence as instant SEQ ID NO: 18, meeting the limitation of instant claim 57. Nadai et al teach isolating the supernatant and purifying the non-natively glycosylated AAT polypeptide from the supernatant (see p. 175, right column, “Protein extraction and western blot analyses”). 
The difference between the reference and the instant claims is that the reference does not teach homogenous N-glycans.
14.	However, Berger et al teach method of producing and purification of glycosylated human alpha-1 antitrypsin (A1AT) in mammalian host cells (see Title). Berger et al teach that there are two basic types of glycosylation which occur on asparagine (Asp, N) side chains, i.e., N-linked glycosylation, and serine (Ser, S) and threonine (Thr, T) side chains, i.e., O-linked glycosylation (see p. 5, paragraph 4). O-linked oligosaccharide chains of glycoproteins vary in complexity…N-acetylglucosamine (abbreviated GlcNAc) is a common O-linked glycosylation of protein (see p. 5, last paragraph). Berger et al teach that “the sugar or sugar derivatives are selected from N-acetyl mannosamine and derivatives thereof, e.g., 2-deoxy-2-N-propanoylamino-D-mannose (ManNProt), 2-deoxy-2-N-Cyclopropyl-acetyl-amino-D-mannose (ManNcyProp), 2-deoxy-2-N-pentanoylamino-D-mannose (ManNPent) (see p. 12, paragraph 4). Berger et al teach that A1AT obtained by modulated glycosylation status or pattern is advantageous for use in treating A1AT deficiency due to an increased effective serum half life and reduced biological activity (see p. 17, 2nd full paragraph).
15.	Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Nadai et al and Berger et al to modify the procedures of Nadai et al to produce and purify A1AT, since both references teach methods of producing and purifying A1AT. One of ordinary skill in the art would be motivated to combine with a reasonable expectation of success, since Berger et al teach that A1AT obtained by modulated glycosylation status or pattern is advantageous for use in treating A1AT deficiency due to an increased effective serum half-life and reduced biological activity. Therefore, the combined arts is prima facie obvious over instant claims 52 and 57-58.

16.	Claim(s) 52 and 57-59 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nadai et al (Transgenic Res, 2009, 18: 173-183, filed with IDS) as evidenced by NCBI Gen Bank ACD12527 (GenBank ACD12527.1, 2009, pp. 1-2, cited in the previous office action) in view of Berger et al (WO 2008/151845, filed with IDS), as applied to claims 52 and 57-58, in further view of Banerjee et al (PNAS, 2007 104(28): 11676-11681), pp. and Hamilton et al (Nature Scientific Reports, November 2017, pp. 12).
17.	The teachings of Nadai et al as evidenced by NCBI Gen Bank ACD 12527 in view of Berger et al, is described supra.
The difference between the references and the instant claim is that the references do not teach the elected species, Man5GlcNAc2.
18.	However, Banerjee et al teach that Asn-linked glycans (N-glycans) play important roles in the quality control (QC) of glycoprotein folding in the endoplasmic reticulum (ER) lumen and ER-associated degradation (ERAD) of proteins by cytosolic proteasomes (see abstract). Banerjee et al compare 5 different N-glycans, including Man5GlcNAc2 (see Table 1, 5th from the top). 
Furthermore, Hamilton et al teach chemically defined human N-glycans synthesized from microbial oligosaccharide precursors (see Title). Hamilton et al teach that glycans represent a vast source of biological diversity across all domains of life. They play a key role in almost every aspect of normal physiology, as well as in the etiology of nearly every major disease (see p. 1, 1st paragraph). Hamilton et al teach that Man5GlcNAc2is present in mammalian N-glycans, and is a common intermediate to Man3NAc2 and other high-mannose glycans comprised of eight or more mannose units (see p. 2, “Results”, 1st paragraph).
19.	Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Nadai et al as evidenced by NCBI Gen Bank ACD12527, Berger et al, Banerjee et al and Hamilton et al to modify the procedures of Nadai et al to produce and purify A1AT, since Nadai et al and Berger references teach methods of producing and purifying A1AT, and Banerjee et al teach N-glycan control factors for glycoprotein folding and degradation, and Hamilton et al teach different chemically defined human N-glycans. One of ordinary skill in the art would be motivated to combine with a reasonable expectation of success, since Banerjee et al and Hamilton et al teach limited number of types of N-glycans, and Banerjee et al teach that N-glycans control factors for glycoprotein folding and degradation.
Therefore, the combined arts is prima facie obvious over instant claims 52 and 57-59.

CONCLUSION
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIE HA whose telephone number is (571)272-5982. The examiner can normally be reached Monday-Thursday 5:00 am- 6:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JULIE HA/Primary Examiner, Art Unit 1654